ON MOTION FOR REHEARING.
Grant, C. J.
A motion for a rehearing is made in this case, asking for the determination of the liability of the complainant for taxes paid by the defendant Alston for four years subsequent to the service of the notice which we held to be invalid. We did not determine this question in the former opinion, for the reason that it was not essential to a determination of the case. Upon reflection, we are of the opinion that the parties are entitled to have all their rights determined in this case; and, inasmuch as the question was fully discussed in the original briefs, upon the oral argument, and now upon the motion for a rehearing, we conclude to dispose of it.
As we have repeatedly held, the original owners of land know that their lands are subject to taxation, and that it is their duty to pay the taxes imposed upon them and thus bear their share of public burdens. The owners of the land in dispute not only paid no taxes, but after the notice was served upon them under the statute notifying them that a sale of the lands had been lawfully made, and that Alston had title thereto, and that they were entitled to a reconveyance upon payment of the sums specified in the notice, still paid no attention to the payment of their taxes or exhibited any desire to'protect their interests. They made no attempt to pay either the defendant Alston in accordance with the notice, or the subsequent taxes. They were paid by Alston. It was necessary that they should be paid to protect his title, the validity of which is not questioned. By a technical defect in the notice the complainant (the grantee of the original owners) is still entitled to a reconveyance from the defendant. Is it equitable that complainant should be relieved *464from the payment of these subsequent taxes ? Clearly not. Can a court of equity compel complainant to do equity by reimbursing the defendant Alston for these subsequent taxes ? It seeks equity and ought to do equity. The law (section 3876, 1 Comp. Laws) provides:
“Any person having a lien on property may, after thirty days from the time the tax is payable, pay the taxes thereon, and the same may be added to his lien, and recovered with the rate of interest borne by the lien. ”
The name given to the title acquired by the tax purchaser under the provisions of the law is immaterial. Whether we call the title absolute or conditional, he has a title which it is his right to protect by payment of subsequent taxes, and, when the original owner demands a re-conveyance from him, he ought in justice and equity to be compelled to pay those taxes which the purchaser has been compelled to pay, or otherwise lose his title or lien. A mortgagee is entitled to pay taxes and to have an additional lien upon the land therefor, although the mortgage is silent as to the payment of taxes. Sidenburg v. Ely, 90 N. Y. 262; 2 Jones on Mortgages (6th Ed.), § 1080; 3 Pomeroy on Equity Jurisprudence (3d Ed.), § 1217.
It is also. held that where a party pays the taxes in good faith, claiming title but having none, he is entitled to a reimbursement out of the land. Kemp v. Cossart, 47 Ark. 62; Goodnow v. Moulton, 51 Iowa, 555. The payment of the subsequent taxes, amounting to $573.37, inured to the benefit of the original owners. The complainant (representing the original grantors), not the defendant Alston, is demanding “the pound of flesh.” Equity will not give it. Defendant Alston is entitled to be reimbursed for these taxes, with interest from the dates of payment.
The decree will be modified in accordance with this opinion.
Blair, Montgomery, Carpenter, and McAlvay, JJ., concurred.